

117 HR 113 IH: Triple-Negative Breast Cancer Research and Education Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 113IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for research and education with respect to triple-negative breast cancer, and for other purposes.1.Short titleThis Act may be cited as the Triple-Negative Breast Cancer Research and Education Act of 2021.2.FindingsCongress finds as follows:(1)Breast cancer accounts for 1 in 4 cancer diagnoses among women in this country.(2)The survival rate for breast cancer has increased to 90 percent for White women and 78 percent for African-American women.(3)African-American women are more likely to be diagnosed with larger tumors and more advanced stages of breast cancer despite a lower incidence rate.(4)Early detection for breast cancer increases survival rates for breast cancer, as evidenced by a 5-year relative survival rate of 98 percent for breast cancers that are discovered before the cancer spreads beyond the breast, compared to 23 percent for stage IV breast cancers.(5)Triple-negative breast cancer is a term used to describe breast cancers whose cells do not have estrogen receptors and progesterone receptors, and do not have an excess of the HER2 protein on their sources.(6)It is estimated that between 10 and 20 percent of female breast cancer patients are diagnosed with triple-negative breast cancer, and studies indicate the prevalence of triple-negative breast cancer is much higher.(7)Triple-negative breast cancer most commonly affects African-American women, followed by Hispanic women.(8)Triple-negative breast cancer is a very aggressive form of cancer which affects women under the age of 50 across all racial and socioeconomic backgrounds.(9)African-American women are 3 times more likely to develop triple-negative breast cancer than White women.(10)Triple-negative breast cancer tends to grow and spread more quickly than most other types of breast cancer.(11)Like other forms of breast cancer, triple-negative breast cancer is treated with surgery, radiation therapy, or chemotherapy.(12)Early-stage detection of triple-negative breast cancer is the key to survival because the tumor cells lack certain receptors, and neither hormone therapy nor drugs that target these receptors are effective against these cancers; therefore, early detection and education is vital.(13)Current research and available data do not provide adequate information on—(A)the rates of prevalence and incidence of triple-negative breast cancer in African-American, Hispanic, and other minority women;(B)the costs associated with treating triple-negative breast cancer; and(C)the methods by which triple-negative breast cancer may be prevented or cured in these women.3.Research with respect to triple-negative breast cancer(a)ResearchThe Director of the National Institutes of Health (in this section referred to as the Director of NIH) shall expand, intensify, and coordinate programs for the conduct and support of research with respect to triple-negative breast cancer.(b)AdministrationThe Director of NIH shall carry out this section through the appropriate institutes, offices, and centers of the National Institutes of Health, including the Eunice Kennedy Shriver National Institute of Child Health and Human Development, the National Institute of Environmental Health Sciences, the Office of Research on Women’s Health, and the National Institute on Minority Health and Health Disparities.(c)Coordination of activitiesThe Director of the Office of Research on Women’s Health shall coordinate activities under this section among the institutes, offices, and centers of the National Institutes of Health.(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $500,000 for each of the fiscal years 2022 through 2024.4.Education and dissemination of information with respect to triple-negative breast cancer(a)Triple-Negative breast cancer public education programThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information regarding triple-negative breast cancer, including information on—(1)the incidence and prevalence of triple-negative breast cancer among women;(2)the elevated risk for minority women to develop triple-negative breast cancer; and(3)the availability, as medically appropriate, of a range of treatment options for symptomatic triple-negative breast cancer.(b)Dissemination of informationThe Secretary may disseminate information under subsection (a) directly or through arrangements with nonprofit organizations, consumer groups, institutions of higher education, Federal, State, or local agencies, or the media.(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2022 through 2024.5.Information to health care providers with respect to triple-negative breast cancer(a)Dissemination of informationThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, shall develop and disseminate to health care providers information on triple-negative breast cancer for the purpose of ensuring that health care providers remain informed about current information on triple-negative breast cancer. Such information shall include the elevated risk for minority women to develop triple-negative breast cancer and the range of available options for the treatment of symptomatic triple-negative breast cancer.(b)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2022 through 2026.6.DefinitionIn this Act, the term minority women means women who are members of a racial and ethnic minority group, as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).